788 N.W.2d 10 (2010)
Jason PITTMAN, Plaintiff-Appellant,
v.
BOARD OF EDUCATION OF the WYOMING PUBLIC SCHOOLS, Defendant-Appellee.
Docket No. 140068. COA No. 292475.
Supreme Court of Michigan.
September 15, 2010.

Order
On order of the Court, the application for leave to appeal the October 16, 2009 order of the Court of Appeals is considered, and it is DENIED, there being no majority in favor of granting leave to appeal or taking other action.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would remand this case to the Court of Appeals as on leave granted.
*11 DAVIS, J., not participating. I recuse myself and am not participating because I was on the Court of Appeals panel in this case. See MCR 2.003(B).